AMENDED ORDER
CANCIO, District Judge.
Defendant has come before this Court on a motion for the setting of bail pending an appeal he has taken on a conviction and sentence for the crime of selling narcotics. Argument was heard on July 22, 1966 and briefs were submitted. The Court ruled denying the motion on August 15, 1966. Now, on its own motion, the Court wishes to set forth the motives it had to deny the motion.
Defendant, Alcides Espinosa Cerdás, has not presented the Court with a Statement of the Points he will rely upon in his appeal. Therefore, the Court does not have that benefit in determining the substantiality of the points of law to be raised. At present, the appeal seems to be frivolous.
Pending trial, defendant was released on bond and subsequently fled the jurisdiction. It was necessary to locate and arrest him in another jurisdiction where he was living under an assumed name.
Defendant has no roots in this jurisdiction. He is a non resident alien. He has no property, no friends, no relatives. The crime for which he was convicted after a jury trial is one involving extremely deleterious effects to society.
In view of the foregoing, especially the fact that he has already jumped bail *659and forfeited bond on a previous occasion, the Court understands that the defendant is a very poor risk and therefore denies the petition that he be admitted to bail.
Therefore, it is ordered, adjudged and decreed that the mentioned Order of August 15 shall stand.
It is so ordered.